Citation Nr: 0400907	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2000 for the grant of service connection for hearing loss.

2.  Entitlement to an effective date earlier than January 31, 
2000 for the grant of service connection for headaches.

3.  Entitlement to an effective date earlier than January 31, 
2000 for the grant of service connection for left airway 
restriction, status postnasal trauma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1952 to November 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for headaches 
and left airway restriction, status postnasal trauma.  The RO 
deferred rating the veteran's claimed hearing loss in the 
March 2001 rating decision until February 2002 when it 
granted service connection for hearing loss and tinnitus.  
All disability compensation grants were made effective 
January 31, 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's original claim of entitlement to service 
connection for hearing loss was received on January 31, 2000.  

3.  The veteran's original claims of entitlement to service 
connection for headaches, left airway restriction, pyorrhea, 
pneumonia, frostbite, right index and middle finger injury, 
and yellow fever was received on July 21, 2000.  



CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than January 31, 
2000, for a grant of service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2003).

2.  The criteria for an effective date earlier than January 
31, 2000, for a grant of service connection for headaches 
have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 
3.155(a), 3.400.

3.  The criteria for an effective date earlier than January 
31, 2000, for a grant of service connection for left airway 
restriction, status post nasal trauma have not been met.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated in September 2002, the RO informed the 
veteran of the evidence needed to substantiate the claims for 
earlier effective dates, notified him of what evidence would 
be obtained by VA, and of what evidence he was responsible 
for submitting.  Later that month, the RO received a 
statement in support of claim in which the veteran specified 
VA and private treatment records for his claimed 
disabilities.  Not all of these records are part of the 
claims folder.  However, they are not relevant to the 
effective date issues.  As will be discussed below, the 
veteran's claims turn on the date of his claims for service 
connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical records cannot serve as a claim 
for service connection.  Brannon v. West, 12 Vet. App. 32 
(1998); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Similarly, an examination or medical opinion is 
not required in this case.  Such an examination or opinion 
could not shed light on the dates of the veteran's claims.

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  Further development and further 
expending of VA's resources is not warranted.

Except as otherwise provided, the effective date of an 
evaluation an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a).  However, the effective date of an award of 
disability compensation to a veteran shall be the day 
following the veteran's discharge or release from service, if 
application therefore is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

The veteran contends that he should have been granted service 
connection for headaches and left airway restriction 
effective from 1980 and that his hearing loss should have 
been service-connected effective from February 1991.  

He asserts that VA did not inform him of his eligibility for 
benefits and that he was mislead into thinking that 
discussions he had with a veterans service officer, 
constituted contacts with VA.  He maintains that had he been 
given proper information about filing claims, he would have 
done so many years earlier.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that VA has no duty to 
inform veterans of their eligibility for VA benefits, and 
that in any event, the failure to provide such information 
cannot serve as the basis for an earlier effective date.  
Andrews v. Principi, 03-7053(Fed. Cir. Dec. 9, 2003).  The 
Federal Circuit concluded that the effective date of an award 
of compensation is controlled by the provisions of 38 
U.S.C.A. § 5110, and cannot be altered by equitable 
considerations.  Id.

A review of the record reveals no documentation of anything 
prior to January 31, 2000 that could be construed as a claim 
for VA benefits.  Accordingly, the Board must deny the 
veteran's claims for earlier effective dates for grants of 
service connection for hearing loss, headaches, and left 
airway restriction.


ORDER

1.  Entitlement to an effective date earlier than January 31, 
2000 for hearing loss is denied.  

2.  Entitlement to an effective date earlier than January 31, 
2000 for headaches is denied.

3.  Entitlement to an effective date earlier than January 31, 
2000 for left airway restriction, status post nasal trauma is 
denied. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



